Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/CN2017/099890, filed August 31, 2017.  Claims 1-16 are pending in this application.  Applicant’s preliminary amendment submitted February 27, 2020 is acknowledged wherein claims 3, 5, 7, 9, 12, and 16 are amended.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, drawn to a spray dried non-hydrogen-bonded nanofibrillated cellulose.
Group II, claim(s) 3-9, drawn to a method of making a spray dried on-hydrogen bonded nanofibrillated cellulose by chemical treatment with a compound of formula (I) or (II).
Group III, claim(s) 10-16 in part, drawn to a method of making a spray dried on-hydrogen bonded nanofibrillated cellulose by chemical treatment with a compound of formula (III).
Group IV, claim(s) 10-16 in part, drawn to a method of making a spray dried on-hydrogen bonded nanofibrillated cellulose by chemical treatment with a compound of formula (IV).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of non-hydrogen-bonded nanofibrillated cellulose, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US pre-grant publication 2011/0260348. (cited in PTO-1449) As discussed further below, this reference discloses a .
During a telephone conversation with Alexa Hunter on March 4, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	These claims are directed to a compositions of non-hydrogen-bonded cellulose nanofibers.  It is unclear from the claims and the specification what specific limitation is imposed by the term “non-hydrogen-bonded”.  Taken at its face value this statement would imply a complete absence of hydrogen bonds in the composition.  However, according to p. 1 lines 28-32 the issue being addressed by the specification involves clumping of fibers together due to inter-fiber hydrogen bonds but does not involve hydrogen bonds between hydroxyl groups in the same fiber.  Furthermore the methods of making NHB 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (“Aerogel Microspheres from Natural Cellulose Nanofibrils and Their Application as Cell Culture Scaffold” Biomacromolecules 2014, vol. 15, pp. 2540−2547, dx.doi.org/10.1021/bm5003976)
	Claim 1 is directed to a composition of non-hydrogen-bonded nanofibrillated cellulose having a density below 0.4 g/cm3.  As discussed previously, the limitation “non-hydrogen-bonded” is taken as referring at least to any composition wherein inter-fibril hydrogen bonds are reduced, either because they have been broken or their formation has been prevented.
	Cai et al. discloses cellulose aerogels. (p. 2540 left column last paragraph) These aerogels were produced by spraying and then freeze-drying an aqueous gel of cellulose nanofibrils. (p. 2514 right column second paragraph, p. 2542 figure 1) This process is reasonably considered to fall within the broadest reasonable interpretation of “spray dried” as recited in claim 1.  Bulk density of these materials .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US patent 8980054, cited in PTO-1449) in view of Gardner et al. (US pre-grant publication 2011/0260348, cited in PTO-1449)
	Claim 1 is directed to a composition of non-hydrogen-bonded nanofibrillated cellulose having a density below 0.4 g/cm3.  As discussed previously, the limitation “non-hydrogen-bonded” is taken as referring at least to any composition wherein inter-fibril hydrogen bonds are reduced, either because they have been broken or their formation has been prevented.
	Yang et al. discloses a method of increasing the bulk of a tissue web by treating a cellulosic fiber with a surface modifying agent to reduce the number of hydroxyl groups available to participate in inter-fiber hydrogen bonds. (column 2 lines 14-24) The resulting material has a bulk of about 10-20 cc/g, which is equivalent to about 0.05-0.1 g/cc, thereby falling within the density limitation of the claimed 
	Gardner et al. discloses atomizing an aqueous suspension of cellulose nanofibrils and drying them to produce a substantially non-agglomerated composition of cellulose nanofibrils. (p. 1 paragraph 4) This process is reasonably considered to be a method of spray drying, and produce a spray-dried product as described in claim 1. (See e.g. p. 2 paragraph 27) In one embodiment the cellulose nanofibrils can be chemically modified by the addition of agents such as fluorosilane. (p. 3 paragraph 46)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use a treatment such as that described by Yang et al. to disrupt hydrogen bonding of a spray-dried nanofibrillated cellulose.  Specifically, the disclosure of Gardner et al. discloses the problem of aggregation of cellulose nanofibrils and discloses that these nanofibrils can be surface-treated.  One of ordinary skill in the art would therefore have looked to methods such as that described by Yang et al. as being useful for improving the properties of spray-dried nanofibrillated cellulose.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Gardner et al. as applied to claim 1 above, and further in view of Paschoal et al. (“ISOLATION AND CHARACTERIZATION OF NANOFIBRILLATED CELLULOSE FROM OAT HULLS” Quim. Nova, Vol. 38, No. 4, 478-482, 2015, http://dx.doi.org/10.5935/0100-4042.20150029, Reference included with PTO-892)
The disclosures of Yang et al. and Gardner et al. are discussed above.  Yang et al. in view of Gardner et al. does not specifically disclose the diameter and aspect ratio of the nanofibers.
However, Paschoal et al. discloses microfibers isolated from oat hull having a diameter of 70-100 nm and lengths of several micrometers. (p. 480 left column third paragraph) A fibril with a diameter of about 100-500 nm”.  Additionally the aspect ratio of such a fibril having a length of several micrometers would be over 20.
It would have been obvious to one of ordinary skill the art at the time of the invention to use cellulose nanofibers such as those described by Paschoal et al. in the compositions described by Yang et al. and Gardner et al.  One of ordinary skill in the art would have seen the art as suggesting using this material because Gardner et al. discloses using nanofibers generally. 
	Therefore the invention taken as a whole is prima facie obvious.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/7/2022